Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 28 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number US16/318589 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Giles on 27 May 2021.
The application has been amended as follows: 

In the claims, the claims have been amended as follows:

CAR polypeptide of claim 1, wherein the anti-TAG-72 scFv VH domain comprises the amino acid sequence SEQ ID NO:6, SEQ ID NO:7, or SEQ ID NO:8.  

4. (Currently Amended) The CAR polypeptide of claim 1, wherein the anti-TAG-72 scFv VL domain comprises the amino acid sequence SEQ ID NO:13 or SEQ ID NO:14.

5. (Currently Amended) The CAR polypeptide of claim 1, wherein the anti-TAG-72 scFv comprises an amino acid sequence selected from the group consisting of SEQ ID NO:16, SEQ ID NO:17, and SEQ ID NO:18.  

6. (Currently Amended) The CAR polypeptide of claim 1, wherein the costimulatory signaling region comprises the cytoplasmic domain of a costimulatory molecule selected from the group consisting of CD27, CD28, 4-1 BB, OX40, CD30, CD40, PD-1, ICOS, lymphocyte function-associated antigen-1 (LFA-1), CD2, CD7, LIGHT, NKG2C, B7-H3, a ligand that specifically binds with CD83, and any combination thereof.

7. (Currently Amended) The CAR polypeptide of claim 1, wherein the CAR polypeptide is defined by the formula: 
SP- TAG72-HG-TM-CSR-ISD; or 
SP- TAG72- HG-TM-ISD-CSR 
wherein "SP" represents a signal peptide, 
wherein "TAG72" represents a TAG-72-binding region, 
an optional hinge domain, 
wherein "TM" represents a transmembrane domain, 
wherein "CSR" represents a co-stimulatory signaling region, 
wherein "ISD" represents an intracellular signaling domain, and 
[[herein]] wherein "-" represents a linker.

8. (Currently Amended) The CAR polypeptide of claim 1, wherein the intracellular signaling domain comprises a CD3 zeta (CD3ζ) signaling domain.

9. (Currently Amended) An isolated nucleic acid sequence encoding the[[ recombinant]] CAR polypeptide of claim 1.

12. (Currently Amended) The cell of claim 11, wherein the cell is selected from the group consisting of an αβT cell, γδT cell, a Natural Killer (NK) cells, a Natural Killer T (NKT) cell, a B cell, an innate lymphoid cell (ILC), a cytokine induced killer (CIK) cell, a cytotoxic T lymphocyte -3-(CTL), a lymphokine activated killer (LAK) cell, a regulatory T cell,[[ or]] and any combination thereof.

14. (Currently Amended) A method of providing an anti-tumor immunity in a human subject with a TAG-72-expressing cancer, the method comprising administering to the human subject an effective amount of an immune effector cell genetically modified to express the CAR polypeptide of claim 1, thereby providing an anti-tumor immunity in the[[ mammal]] human subject.

Conclusion
Claims 1 and 3-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643          

/Brad Duffy/Primary Examiner, Art Unit 1643